Board of Tax Appeals, Nos. 98-K-707 and 98-K-708. This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of the joint motion for extension of time to file appellant’s merit brief pursuant to S.Ct.Prac.R. XIV(6)(C),
IT IS ORDERED by the court that the motion for extension of time be, and hereby is, granted, and appellant’s merit brief is due on or before November 1, 2002. The remainder of the briefing schedule established in this court’s August 16, 2002 entry remains in effect.